Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on June 7, 2022 has been entered. Claims 1, 4, 5, 7, 8, 11, 12, 14, 15 and 18 – 20 have been amended. Claims 2 – 3, 9 – 10 and 16 – 17 have been canceled. No claims have been added. Claims 1, 4 – 8, 11 – 15 and 18 – 20 are still pending in this application, with claims 1, 8 and 15 being independent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 – 5, 7, 8, 11 – 12, 14 – 15 and 18 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isola et al. (“Image-to-Image Translation with Conditional Adversarial Networks”, IDS), hereinafter referred as Isola, in view of Garcia-Salicetti et al. (“Adaptive Discrimination in an HMM-Based Neural Predictive System for On-Line Word Recognition”, Proceedings of 13th International Conference on Pattern Recognition (Volume: 4, Page(s): 515-519 vol.4)), hereinafter referred as Garcia-Salicetti, and in further view of Zhong et al. (US Patent Application Publication 2020/0349393), hereinafter referred as Zhong.

1Regarding claim 15, Isola discloses a method, comprising:
32providing a pair of training images to a generative adversarial network (GAN), the pair of training images including a training image and a reference training image (Fig. 2, images G(x) and x), wherein the GAN includes a generator and a 9discriminator (Fig. 2, generator and 9discriminator); 
10providing the training image to the generator (Fig. 2, provide image x to generator G); 
11generating, using the generator, a generated image based on the training 12image (Fig. 2, output image G(x) from generator G); 
13providing the generated image and the reference training image to the 14discriminator (Fig. 2, provide image G(x) and x (as the reference training image) to discriminator D; also Fig. 3, ground truth images are reference training images); 
15generating, using the discriminator, update data based on the generated 16image and the reference training image (Fig. 2, generate output (fake | real) from discriminator D); and 
17training the GAN by modifying one or both of the generator and the 18discriminator using the update data (“train” in abstract, pages 1126 - 1132).  
However, Isola fails to explicitly disclose wherein training image containing a set of 7characters in handwritten form and a reference training image containing the set of 8characters in machine-recognizable form; and the discriminator comprising a word-level discriminator, and a character-level discriminator, wherein the word-level discriminator is separate from the character-level discriminator.  
However, in a similar field of endeavor Garcia-Salicetti discloses a method for Chinese typeface transformation with hierarchical adversarial network (abstract). In addition, Garcia-Salicetti discloses that training image containing a set of 7characters in handwritten form (Fig. 1 – 4, page 516, col. 1, para. 3) and a reference training image containing the set of 8characters in machine-recognizable form (page 517, col. 1, para. 1and 3, labelling process comprising reference image for training); and the discriminator comprising a word-level discriminator, and a character-level discriminator, wherein the word-level discriminator is separate from the character-level discriminator (page 516, col. 1, para. 3 and 4, “A handwritten word is modeled by the concatenation of neural predictive letter-models corresponding to the sequence of letters composing the word (called word-model in the following”; “only the letter-models corresponding to the letters composing the word to learn are considered, and each neural network in the word-model gives as output a non-linear prediction on each frame of the word”. page 517, col. 2, para. 3, “For each word-model, a prediction error matrix is computed as well as an optimal path. The global cost along the optimal path obtained, is this way associated to the considered neural word-model. In this framework, the word-model giving the least global cost permits to determine the winning word in the lexicon”. Wherein letter-models is a set of models for letters, word-model is a separate model only considers the letter-models corresponding to the letters composing the word.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Isola, and training image containing a set of 7characters in handwritten form and a reference training image containing the set of 8characters in machine-recognizable form, and the discriminator comprising a word-level discriminator, and a character-level discriminator, wherein the word-level discriminator is separate from the character-level discriminator. The motivation for doing this is that the GAN disclosed in Isola would directly be applied to image-to-image transformation in the specific domains claimed without the need of any adaptation, and the handwriting can be more accurately recognized by using a separate word-level discriminator and character-level discriminator.
However, Isola in view of Garcia-Salicetti fails to explicitly disclose that the method is implemented by a system comprising: 2one or more processors; and 3a computer-readable medium comprising instructions that, when executed by the one or more processors, cause the one or more processors to perform operations.  
However, in a similar field of endeavor Zhong discloses a method of using GAN for image processing (abstract). In addition, Zhong discloses that the method is implemented by a system (Fig. 2) comprising: 2one or more processors (Fig. 2, #202); and 3a computer-readable medium comprising instructions that, when executed by the one or more processors, cause the one or more processors to perform operations (Fig. 2, #214).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Isola in view of Garcia-Salicetti, and the method is implemented by a system comprising: 2one or more processors; and 3a computer-readable medium comprising instructions that, when executed by the one or more processors, cause the one or more processors to perform operations. The motivation for doing this is that the method is implemented a substantial machine so that the method can be practical.

Regarding claim 18 (depends on claim 17), Garcia-Salicetti discloses the method further comprising: separating the generated image for each of the set of characters (pages 516 – 517, Figs. 1 – 3, separating handwritten image for each of the set of characters); and separating the reference training image for each of the set of characters (page 517, col. 1, para. 1 and 3, letter-labelling process comprising reference letter image for training).  

Regarding claim 19 (depends on claim 18), Garcia-Salicetti discloses the method providing the separated generated image and the separated reference training image to the character-level discriminator (page 517, col. 1, para. 1 and 3, letter-labelling process comprising reference letter image for training; page 516 – 517, generate recognized letter image); generating, using the character-level discriminator, character-level update data based on the separated generated image and the separated reference training image (page 517, col. 1, para. 2, each training iteration generates updated data for next iteration), wherein the neural network is trained using the character-level update data (page 517, col. 1, para. 2, each training iteration generates updated data for next iteration).  
However, Isola in view of Garcia-Salicetti fails to explicitly disclose wherein the GAN is trained using the update data.  
However, in a similar field of endeavor Zhong discloses a method of using GAN for image processing (abstract). In addition, Zhong discloses wherein the GAN is trained using the update data ([0076, 0079]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Isola in view of Garcia-Salicetti, and the GAN is trained using the update data. The motivation for doing this is that the error after each iteration can be reduced so that the neural network can be optimized.

Regarding claim 20 (depends on claim 15), Isola discloses the method further comprising: providing additional pairs of training images (Fig. 9 shows there are additional pairs of training images); generating additional update data using the additional pairs of training images (Fig. 2, generate output (fake | real) from discriminator D with additional data in Fig. 9); and training the GAN by modifying at least one of the generator, the word-level discriminator, or the character-level discriminator using the additional update data (“train” in abstract, pages 1126 - 1132).

Claims 1, 4 – 5 and 7 are corresponding to claims 15 and 18 – 20, respectively, thus, they are rejected for the same reason set forth for claims 15 and 18 – 20.

Claims 8, 11 – 12 and 14 are corresponding to claims 15 and 18 – 20, respectively, thus, they are rejected for the same reason set forth for claims 15 and 18 – 20.

Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isola in view of Garcia-Salicetti, in further view of Zhong and Sha et al. (US Patent 10,539,881), hereinafter referred as Sha.

1Regarding claim 6 (depends on claim 1), Isola in view of Garcia-Salicetti and in further view of Zhong fails to explicitly disclose wherein the generator is further provided with a 2random input, and wherein the generated image is generated further based on the random input.  
However, in a similar field of endeavor Sha discloses a method to using GAN for processing (col. 6, lines 52 - 61). In addition, Sha discloses that the method the generator is further provided with a 2random input, and wherein the generated image is generated further based on the random input (col. 6, lines 52 - 61).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Isola Garcia-Salicetti and in further view of Zhong, and the generator is further provided with a 2random input, and wherein the generated image is generated further based on the random input. The motivation for doing this is that the training data of Isola can be distributed broadly to cover more situation.

Claim 13 is corresponding to claim 6, thus, it is rejected for the same reason set forth for claim 6.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4 – 8, 11 – 15 and 18 – 20 have been considered but are moot because the new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QIAN YANG/Primary Examiner, Art Unit 2668